Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicants amended the claims to overcome the 112(b) rejection (pp. 2-3) and the 112(a) rejection (pp. 3-4) raised in the Non-Final Rejection dated 08/25/2022. Applicants have filed a Terminal Disclaimer over U.S. Application Nos. 16/415,550 & 15/925,251; and U.S. Patent Nos. 8,808,750; 8,802,152; 8,877,255; 9,943,637; 9,913,860; 9,844,567; 9,861,658; 9,592,253; 9,707,255; 9,662,352; 10,398,730; 10,300,087; and 10,413,569, thereby overcoming the rejection based on non-statutory double patenting (pp. 5-6) raised in the Non-Final Rejection dated 08/25/2022. U.S. Application Nos. 14/923,099 has been abandoned.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868. The examiner can normally be reached M-F, 8-5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IVAN A GREENE/Examiner, Art Unit 1619         


/TIGABU KASSA/Primary Examiner, Art Unit 1619